        Case 2:19-cv-01115-BJR Document 20 Filed 09/24/20 Page 1 of 2




 1                                                THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT

 7                          WESTERN DISTRICT OF WASHINGTON

 8 RODOLFO CARVAJAL and SYLVIA                    CASE NO.: 2:19-CV-01115-BJR
   TREJOS, husband and wife,
 9
               Plaintiff,
10                                                ORDER GRANTING STIPULATION TO
   vs.                                            CONTINUE TRIAL AND RELATED
11                                                DATES
   HOLLAND AMERICA LINE INC., a
12 Washington Corporation; ROYAL HYWAY
   TOURS, INC., an Alaska Corporation
13 D/B/A/ GRAY LINE OF ALASKA and/or
   GRAY LINE ALASKA;
14
               Defendants.
15

16
           GOOD CAUSE APPEARING, the Court hereby orders as follows:
17
           The Parties              Continue Trial and Related Dates is GRANTED.
18
           IT IS HEREBY ORDERED the trial and related dates are extended 90 days as follows:
19
                                          Original Date           New Date
20
             Jury Trial                   4/26/2021 at 9:30 AM    7/26/2021 at 9:30 AM
21
             Discovery completed by       10/27/2020              1/27/2021
22
             Reports     from    expert   9/28/2020               2/20/2021
23           witness     under   FRCP
             26(a)(2) due
24           All dispositive motions      11/27/2020              3/1/2021
             must be filed by
25           All motions in limine must   3/22/2021               6/22/2021
26           be filed by



     ORDER RE STIPULATION                     Page 1 of 2
     2:19-CV-01115-BJR
        Case 2:19-cv-01115-BJR Document 20 Filed 09/24/20 Page 2 of 2




 1           Joint Pretrial Statement   3/29/2021               6/29/2021
             Pretrial conference        4/12/2021 at 11:00 AM   7/12/2021 at 11:00 AM
 2

 3

 4

 5         IT IS SO ORDERED.

 6

 7 Dated: September 24, 2020.

 8

 9                                          _________________________________
                                            Hon. Barbara J. Rothstein
10                                          United States District Judge
                                            WESTERN DISTRICT OF WASHINGTON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER RE STIPULATION                   Page 2 of 2
     2:19-CV-01115-BJR
